Citation Nr: 0738644	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  02-07 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
iliosclerosis, right sacroiliac, joint (back disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1967 to July 1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied the veteran's claim for a higher 
evaluation.  The Board remanded the appeal in June 2005.

The Board notes that the veteran moved to Chicago, Illinois, 
following Hurricane Katrina, and has requested that the 
Chicago RO handle his claims in the future.

In January 2006, the veteran submitted a claim for service 
connection for prostate cancer.  This matter has not been 
adjudicated and is REFERRED to the RO for appropriate action.


FINDING OF FACT

The veteran's back disability is manifested by favorable 
ankylosis, constant pain, radiculopathy of the right lower 
extremity, and range of motion of flexion to 0 degrees with 
pain, extension to 0 degrees with pain, lateral flexion to 0 
degrees with pain both directions, and lateral rotation to 10 
degrees, but not unfavorable ankylosis or incapacitating 
episodes.


CONCLUSION OF LAW

The criteria for a 60 percent evaluation for a low back 
disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 
4.71a, 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(effective from Sept. 26, 2003), Diagnostic Code 5293 
(effective from Sept. 23, 2002 to Sept. 25, 2003), Diagnostic 
Code 5292 & 5295 (effective prior to Sept. 26, 2003).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the veteran and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the veteran of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the veteran is 
expected to provide; and (4) must ask the veteran to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a veteran 
might have been able to infer what evidence the VA found 
lacking in the veteran's presentation."  Rather, such notice 
errors may instead be cured by issuance of a fully compliant 
notice, followed by readjudication of the claim.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ), see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim is 
sufficient to cure a timing defect).

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial decision by way of a letter sent to 
the veteran in March 2004 that fully addressed all four 
notice elements.  The letter informed the veteran of what 
evidence was required to substantiate the claim and of the 
veteran's and VA's respective duties for obtaining evidence.  
The veteran was also told it is his responsibility to submit 
evidence not in the possession of the Federal government.  In 
essence, he was told to submit any evidence or information in 
his possession.  Although the notice letter was not sent 
before the initial decision in this matter, this error was 
not prejudicial to the veteran because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the RO readjudicated the case in a November 2004 
supplemental statement of the case after the notice was 
provided.  For these reasons, it is not prejudicial to the 
veteran for the Board to finally decide this appeal as the 
timing error did not affect the essential fairness of the 
adjudication.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the veteran with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The veteran was provided with notice regarding disability 
evaluations and effective dates in January 2006, prior to 
final adjudication of the claim in a May 2007 supplemental 
statement of the case.

As discussed below, during the pendency of the appeal, 
substantive changes were made to that portion of the Rating 
Schedule that addresses evaluation of the spine.  The veteran 
was informed of the new regulations in a November 2004 
supplemental statement of the case and in the Board's June 
2005 remand.  The Board finds that this was sufficient 
notice, as a reasonable person would have understood that 
there were new regulations.  Furthermore, the veteran was 
afforded three examinations under the new regulations, in 
July 2005, October 2005, and January 2007.

In addition, the duty to assist the veteran to develop the 
claim is fulfilled.  VA has a duty to assist the veteran in 
the development of the claim.  This duty includes assisting 
the veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records and the veteran has stated there are no relevant 
private treatment records.  The veteran was provided an 
opportunity to set forth his contentions during a hearing 
before a Decision Review Officer in September 2002.  The 
veteran was afforded multiple VA medical examinations.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The record establishes the veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claim.  
See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  All 
requirements of the duty to notify the veteran and the duty 
to assist the veteran are met.

Claim for a Higher Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.

The Board attempts to determine the extent to which the 
service-connected disability adversely affects the veteran's 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  The Board has considered the potential application of 
various other provisions of the regulations, whether or not 
they were raised by the veteran, as well as the entire 
history of the veteran's disability in reaching its decision.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Disability of the joints, including the spine, is measured by 
abnormalities of motion, such as limitation of motion or 
hypermobility, instability, pain on motion, or the inability 
to perform skilled motions smoothly.  38 C.F.R. § 4.45.  
Under 38 C.F.R. § 4.59, painful motion is considered limited 
motion even though a range of motion is possible beyond the 
point when pain sets in.  Hicks v Brown, 8 Vet. App. 417, 421 
(1995).  VA must analyze the evidence of pain, weakened 
movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
'seriously disabled' any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).

During the pendency of the veteran's appeal, substantive 
changes were made to that portion of the Rating Schedule that 
addresses evaluation of the spine.  In 2002, the evaluation 
criteria for Diagnostic Code 5293, for intervertebral disc 
syndrome, were amended.  See 67 Fed. Reg. 54,345-349 (Aug. 
22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5293).  The amendment was effective on September 23, 
2002.  In 2003, further amendments were made for evaluating 
disabilities of the spine.  See 68 Fed. Reg. 51,454-458 (Aug. 
27, 2003) (to be codified at 38 C.F.R. § 4.71a, DC 5235 to 
5243).  An omission was then corrected by reinserting two 
missing notes.  See 69 Fed. Reg. 32,449 (June 10, 2004).  The 
amendment and correction were made effective from September 
26, 2003.

Where a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the Board considers both the former and the 
current schedular criteria.  See, e.g., VAOPGCPREC 7-2003.  
The effective-date rule established by 38 U.S.C.A. § 5110(g), 
however, prohibits the application of any liberalizing rule 
to a claim prior to the effective date of such law or 
regulation.  The veteran does get the benefit of having both 
the old regulation and the new regulation considered for the 
period after the change was made.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).

Under the regulations governing evaluation of back disorders 
as in effect when the veteran submitted the original claim 
underlying this appeal, the veteran has been assigned a 40 
percent evaluation under DC 5295.  The Board will consider 
whether the veteran is entitled to an evaluation in excess of 
40 percent under the old regulations from January 9, 2001, 
the date he filed his claim for an increased evaluation, and 
under the new regulations from September 23, 2002.

Under the former DC 5293 (intervertebral disc syndrome) (in 
effect prior to Sept. 23, 2002), pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief, warrants a 60 percent evaluation.

The veteran's low back disability warrants a 60 percent 
evaluation under 38 C.F.R. § 4.71a, DC 5293, as in effect 
when the veteran submitted the claim underlying this appeal.  
The veteran has been diagnosed with degenerative disc disease 
that seriously limits his range of motion.  For example, 
during a July 2005 VA examination, the veteran's range of 
motion was flexion to 0 degrees with pain, extension to 0 
degrees with pain, lateral flexion to 0 degrees with pain 
both directions, and lateral rotation to 10 degrees.  He was 
diagnosed with favorable ankylosis in January 2007.  The 
veteran constantly experiences pain due to his back 
disability and has been diagnosed with radiculopathy of the 
right extremity as a symptom of thereof.  The veteran 
experiences little relief from his pain and radiculopathy.  
As the veteran has been diagnosed as having degenerative disc 
disease that severely limits his motion and has neurological 
problems associated therewith, the veteran's disability 
warrants a 60 percent evaluation.  If a veteran is in receipt 
of the maximum disability rating available under a diagnostic 
code for limitation of motion, consideration of functional 
loss due to pain is not required.  Johnson v. Brown, 10 Vet. 
App. 80 (1997).  Analysis under any other applicable 
diagnostic codes under the old criteria does not provide a 
greater evaluation.

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome is evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 (the 
combined rating table) separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Under the criteria 
effective September 23, 2002, for evaluating intervertebral 
disc syndrome, incapacitating episodes having a total 
duration of at least six weeks during the past 12 months 
warrant a 60 percent evaluation.

The regulations regarding diseases of and injuries to the 
spine, to include intervertebral disc syndrome, were again 
revised effective September 26, 2003.  Under these 
regulations, the back disability is evaluated under the 
General Rating Formula for Diseases and Injuries of the 
Spine, or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.  The new criteria apply with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  Under 38 C.F.R. 
§ 4.71a, DC 5235 to 5242, unfavorable ankylosis of the entire 
spine warrants a 100 percent evaluation.  With unfavorable 
ankylosis of the entire thoracolumbar spine, a 50 percent 
evaluation is warranted.

The veteran is not entitled to an increased evaluation under 
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242, because 
there is no evidence of unfavorable ankylosis.  While a 
January 2007 VA examination found ankylosis, it was favorable 
ankylosis.  Likewise, the veteran is not entitled to a higher 
evaluation based on incapacitating episodes.  There is no 
evidence that the veteran's low back disorder has caused him 
at least six weeks of bed rest during the past twelve months.  
In fact, the veteran told the January 2007 examiner that he 
did not experience incapacitating episodes.  Therefore, an 
evaluation above 40 percent would not be warranted.  Id. 

The rating formula for diseases and injuries of the spine 
specifies that any associated objective neurologic 
abnormalities including, but not limited to, bowel or bladder 
impairment, are to be rated separately from orthopedic 
manifestations, under an appropriate diagnostic code.  38 
C.F.R. § 4.71a, DCs 5235 to 5243, Note (1) (2006).  The 
January 2007 examiner found some mild weakness of the 
exterior hallucis longus on the right side.  VA treatment 
records show stenoses at multiple levels in the back 
resulting in radiculopathy in the right foot.  They also show 
neurogenic claudication.  Pursuant to revised Diagnostic 
Codes 5235 to 5243, the veteran is entitled to a 40 percent 
disability evaluation for favorable ankylosis and a separate 
10 percent disability evaluation for radiculopathy of the 
right lower extremity.  The Board concludes that a 60 percent 
evaluation under the old criteria should be applied in lieu 
of the current 40 percent and 10 percent evaluations under 
the new criteria, as the outcome is more favorable to the 
veteran.

The preponderance of the evidence supports a 60 percent 
evaluation but no higher.  Because the evidence in support of 
a higher evaluation is not in equipoise, the provisions of 38 
U.S.C.A. § 5107(b) regarding reasonable doubt are not 
applicable to warrant a more favorable result.  The veteran 
is granted a 60 percent evaluation.


ORDER

Entitlement to a 60 percent evaluation for a back disability 
is granted subject to the laws and regulations governing 
payment of monetary awards.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


  Department of Veterans Affairs


